ON the. 6th of May, 1829, William Arnett purchased of the United States certain real estate, and received for the *111same the following certificate : “ No. 8337. Receiver’s office at Crawfordsville, May the 6th, 1829. Received of 'William Arnett of Parke county, Ind., the sum of 100 dollars, being in full for the west half of the north east quarter of section 30, township 17 north, range 8 west, containing eighty acres, at the rate of one dollar and twenty-five cents per acre.—A. Whitlock, Receiver.”
The purchaser, Arnett, made his will on the 8th of September, 1830, and devised the said land to Betsy Nugent, his sister. On the first of November, 1830, a patent for the land issued to said Arnett, in whom the title and possession of the land remained until his death in the summer of 1831.
Held, 1. That the testator’s interest in the premises, at the date of the will, was devisable. Roe v. Jones, 1 H. Bl. 30.—Jones v. Roe, 3 T. R. 88.—1 Chitt. G. P. 355.— M’Kinnon v. Thompson, 3 Johns. C. R. 307.—Livingston v. Newkirk, Id. 312.—Darris’s Case, 3 Salk. 85.—Doe v. Pott, Doug. 710.—Jackson v. Varick, 7 Cowen, 238.
Held, 2. That in this case, the legal title to the premises passed by the will to the devisee, and that an action of ejectment for them might be sustained by her lessee. Selwyn v. Selwyn, 2 Burr. 1131.—Roe v. Griffits, 4 Burr. 1952.—1 Roll. Abr. 616. pl. 3.—Brydges v. The Duchess of Chandos, 2 Ves. jun. 417.—Lessee of Smith v. Jones, 4 Ohio R. 115.—Gist’s Heirs v. Robinet, 3 Bibb, 2.